Case 1:18-cv-00690-WES-PAS Document 12 Filed 01/07/19 Page 1 of 6 PageID #: 231



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF RHODE ISLAND


 RAYMOND C. BRADBURY; and
 HEATHER A. BRADBURY,

                  Plaintiffs,
                                                                C.A. No. 1:18-cv-00690-WES-PAS
 v.

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, as Trustee for GSAMP TRUST
 2005-WMC1; and OCWEN LOAN SERVICING,
 LLC,

                  Defendants.


           SUPPLEMENTAL MEMORANDUM IN SUPPORT OF DEFENDANTS’
              OPPOSITION TO PLAINTIFFS’ MOTION FOR TEMPORARY
                       RESTRAINING ORDER INJUNCTION

         The remaining issue to this matter is whether Plaintiffs have grounds to enjoin

 Defendants foreclosure on a claim that Plaintiffs were entitled to notice of mediation under

 Rhode Island law. Plaintiffs’ default on their Mortgage in September 2012, and their subsequent

 failure to cure, excused Defendants’ compliance with Rhode Island’s mediation statute.

         Under Rhode Island law, a mortgagee is not required to provide a mortgagor with notice

 of mediation conference prior to the initiation of foreclosure proceedings if “[t]he date of default

 under the mortgage is on or before May 16, 2013.” R.I. Gen. Laws § 34-27-3.2(o)(2). Section

 34-27.3.2(c)(1) defines default for purposes of the mediation statute as “the failure of the

 mortgagor to make a timely payment of an amount due under the terms of the mortgage contract,

 which failure has not been subsequently cured.” (emphasis added). 1 The record of this matter



 1
  The Rhode Island Department of Business Regulation’s Banking Regulation 5 (governing mortgage foreclosures
 and interpreting the requirements under § 34-27-3.2) identically defines default as “the failure of the mortgagor to


                                                                                                  303025776v1 1016248
Case 1:18-cv-00690-WES-PAS Document 12 Filed 01/07/19 Page 2 of 6 PageID #: 232



 indicates that Plaintiffs defaulted in September 2012, and remained in default at all times

 thereafter, thus rendering § 34-27-3.2 inapplicable to pre-foreclosure proceedings.

         Plaintiffs attempt to establish a date of default after May 2013 by arguing payments they

 made during the pendency of their Chapter 13 bankruptcy petition adjusted their due date beyond

 May of 2014 and thus beyond statutory effective date, but the record of Plaintiffs’ bankruptcy

 demonstrates their failure to cure the default through their Chapter 13 plan. 11 U.S.C. § 1322

 permits a debtor to cure the default on a mortgage by paying the outstanding, prepetition arrears

 but only so long as the debtor continues to make the ongoing post-petition payments on the

 mortgage. In Ameriquest Mortg. Co. v. Nosek (In re Nosek), 544 F.3d 34, 45-46 (1st Cir. 2008),

 the First Circuit Court of Appeals explained the operation of mortgage payments and steps

 necessary to reinstate a mortgage during a Chapter 13 bankruptcy plan:

         [Section] 1322(b)(5) explicitly authorizes debtors to cure any defaults on a long-
         term debt, such as a mortgage, and to maintain payments on the debt during the
         life of the plan. Although the debtor may not change the material terms of the
         underlying debt, she may stave off foreclosure on her residence by curing a
         previous default. The effect of the provision is to essentially split each of [the
         debtor]’s secured claims into two separate claims – the underlying debt and the
         arrearages. Typically, the pre-petition arrearages payments are made through the
         plan by the Chapter 13 trustee, while the current amounts due are made directly to
         the lender.

         According to the First Circuit, “[i]f the debtor is successful in curing the default, the debt

 is reinstated to its pre-default position, thereby return[ing] the debtor and creditor to their

 respective positions before the default.” Id. As a matter of procedure, once the debtor makes all

 payments under a confirmed Chapter 13 plan, the trustee files and serves a notice of final cure

 payment stating that debtor has paid in full the amount required to cure any default on the claim,

 and it is incumbent upon the holder of the claim to serve and file a response indicating whether


 make a timely payment of an amount due under the terms of the mortgage contract, which failure has not been
 subsequently cured.” Banking Reg. 5, § 4.

                                                     2
                                                                                           303025776v1 1016248
Case 1:18-cv-00690-WES-PAS Document 12 Filed 01/07/19 Page 3 of 6 PageID #: 233



 the debtor has paid the full amount required to cure the default. USCS Bankruptcy R 3002.1(f)-

 (g).

        In Anglin v. Regions Mortg. Inc. (In re Anglin), No. MW 00-055, 2001 Bankr. LEXIS

 1908, at *2 (B.A.P. 1st Cir. Mar. 26, 2001), a debtor sought Chapter 13 bankruptcy protection to

 cure prepetition mortgage arrearage, but following confirmation of the plan, the debtor defaulted

 on the post-petition payments to the mortgagee outside the plan. The bankruptcy court granted

 the mortgagee relief from the automatic stay to foreclose on the mortgage as a result of the

 default. See id. at *2-3. The First Circuit (Bankruptcy Appellate Panel) affirmed relief from stay,

 finding that the debtors failed to make nineteen consecutive post-petition mortgage payments

 under the terms of the Plan, and therefore, relief from the stay was appropriate. See id. at *7-8.

        Here, the United States Bankruptcy Court for the District of Rhode Island confirmed a

 Chapter 13 plan for Plaintiffs as of November 8, 2012. (Order Confirming Chapter 13 Plan,

 Exhibit A.) The confirmed plan required Plaintiffs to make contractual monthly payments to

 Ocwen Loan Servicing, LLC (“Ocwen”) at $1,387 per month and outside of the plan. (Chapter

 13 Plan, Exhibit B at p. 3.) The plan also required Plaintiffs to pay a total pre-petition arrearage

 estimated at $30,000 out of their 60 months of payments made to the trustee at $620 per month,

 and those payments only applied to the pre-petition arrearage and not to any amount owed to

 Plaintiffs’ secured creditor. (Id. at pp. 3-4.) According to the plan, if the Plaintiffs paid the

 arrearage “while making all required Post-Petition Payments…, [Plaintiff’s] mortgage will be

 reinstated according to its original terms….” (Id. at p. 4.)

        In October of 2017, the trustee filed and served a Notice of Final Cure Payment

 indicating that payment of $38,975.89 to Ocwen as part of the allowed pre-petition arrearage and

 informed the court that the monthly ongoing payments were paid directly by Plaintiffs. (Notice



                                                   3
                                                                                      303025776v1 1016248
Case 1:18-cv-00690-WES-PAS Document 12 Filed 01/07/19 Page 4 of 6 PageID #: 234



 of Final Cure, Exhibit C.) On October 13, 2017, counsel for Plaintiffs’ creditor mortgagee,

 Deutsche Bank National Trust Company, as Trustee for GSAMP Trust 2005-WMC1 (“DBNTC

 as Trustee”) filed a response to the Notice of Final Cure acknowledging the full payment

 required to cure the prepetition default payments but informing the court that Plaintiffs were not

 current on all post-petition payments, owed $94,436.41 and were contractually obligated for

 payments that first became due on August 1, 2012. (Response to Final Cure Payment, Exhibit D.)

 The Bankruptcy Court acknowledged the dispute over final cure and required the Plaintiffs to file

 a motion for determination of final cure. (Notice Regarding Motion, Exhibit E.) The docket

 reflects that Plaintiffs never filed a motion to determine final cure on payments.

        Plaintiffs admit that they did not make all post-petition payments required under the

 Chapter 13 plan to cure the default. Plaintiff Heather Bradbury attests to the fact that Plaintiffs

 stopped making regular monthly payments to Ocwen as of May 1, 2014. (Plaintiffs’ Affidavit,

 Doc. No. 7 at ¶ 4.) In other words, during the time in which the trustee was receiving regular

 monthly payments under the plan and forwarding a portion of payment to Ocwen on the pre-

 petition arrearage (from November of 2012 up to October of 2017), Plaintiffs stopped making

 their contractual monthly payments. The loan transaction history Plaintiffs submit confirms

 consistent monthly payments made by the trustee up to October of 2017, but then all monthly

 payments stop. (Loan History, Exhibit 1 to Plaintiffs’ Affidavit, Doc. No. 7-1 at pp. 22-25.)

        Plaintiffs have not provided the Court any proof that the pre-petition arrearage had been

 paid off as of May 1, 2014. Instead, the transaction history and the trustee’s final cure report

 demonstrate that the pre-petition arrearage was actually paid off in or around October of 2017,

 more than three years after Plaintiffs stopped making the contractual monthly mortgage loan

 payments. The bankruptcy record demonstrates that Plaintiffs did not, and have not at any time



                                                  4
                                                                                      303025776v1 1016248
Case 1:18-cv-00690-WES-PAS Document 12 Filed 01/07/19 Page 5 of 6 PageID #: 235



 subsequent to August of 2012 cured the default on the mortgage loan. While it may be true that

 the trustee in bankruptcy paid Defendants the pre-petition arrearage, that payment alone did not

 cure the default.

          Plaintiff’s Mortgage, Plaintiffs’ Chapter 13 Plan, the United States Bankruptcy Code and

 interpreting case law all demonstrate that Plaintiffs failed to make all payments necessary to

 reinstate their mortgage loan. Failure to make the Chapter 13 plan payments and the payments

 outside the plan demonstrates that Plaintiffs have not subsequently cured a default on their

 mortgage that dates back to 2012 and prior to the effective date of May 16, 2013.

                                                      Respectfully submitted,

                                                      DEUTSCHE BANK NATIONAL TRUST
                                                      COMPANY, as Trustee for GSAMP
                                                      TRUST 2005-WMC1; and OCWEN LOAN
                                                      SERVICING, LLC,

                                                      By Their Attorneys,


                                                      /s/ Samuel C. Bodurtha
                                                      Samuel C. Bodurtha, Bar No. 7075
                                                      Ethan Z. Tieger, Bar No. 9308
                                                      HINSHAW & CULBERTSON LLP
                                                      56 Exchange Terrace, Suite 5
                                                      Providence, RI 02903
                                                      Telephone: (401) 751-0842
                                                      Facsimile: (401) 751-0072
                                                      sbodurtha@hinshawlaw.com
                                                      etieger@hinshawlaw.com

 Dated:      January 7, 2019




                                                 5
                                                                                     303025776v1 1016248
Case 1:18-cv-00690-WES-PAS Document 12 Filed 01/07/19 Page 6 of 6 PageID #: 236




                                 CERTIFICATE OF SERVICE

         I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
 will be sent electronically to the registered participants as identified on the Notice of Electronic
 Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
 January 7, 2019.

                                                      /s/ Samuel C. Bodurtha
                                                      Samuel C. Bodurtha




                                                  6
                                                                                     303025776v1 1016248
